LA\N L\BRARY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REI.’ORTER
NO. 29503 5“

IN THE INTERMEDIATE COURT OF APPEALS

 

oF THE STATE oF HAWAI‘I

FREDERICK H. K. BAKER, JR., and HAUNANI Y. BA?
Appellants-Appellants,
v.
DEPARTMENT OF HAWAIIAN HOME LANDS,
MICAH A. KANE, BILLIE BACLIG, MILTON PA,
TRISH MORIKAWA, MAHINA MARTIN, FRANCIS LUM,
MALIA KAMAKA, PERRY ARTATES, STUART HANCHETT,
and TO ALL TO WHOM IT MAY CONCERN,

w "‘3 "'d 91 d.?se:az

 

DONALD S.M. CHANG,
Appellees-Appellees

APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
(CIVIL NO. O7~l-O37l)

MOTION FOR

ORDER DENYING APPELLANTS'
RECONSIDERATION OF SUMMARY DISPOSITION ORDER
(By: Nakamura, C.J., Foley, J., and Circuit

Judge Steven S. Alm, in place of Fujise,
Leonard, Reifurth, and Ginoza, JJ.,

Upon consideration of Appellants' September 8, 20lO,

Motion for Reconsideration of the Intermediate Court of Appeals'
the

all recused)

20lO,

Summary Disposition Order filed on August 27,
memorandum in support of the motion, and the records and files in

this case, §
IT IS HEREBY ORDERED that the motion is denied.
Honolulu, Hawaii, September l6, 20lO.

DATED:

On the motion: 7
£,,'7/ %Q,,,¢.._

Frederick H.K. Baker, Jr.
and Haunani Y. Baker,
Appellants pro se. Chief Judge
¢£,A/D'
e

Associate Judg
Acting Associate Judge